         Case 1:18-cv-03969-GHW Document 147 Filed 07/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
——————————————————————————-
AMERICAN E. GROUP LLC,

                        Plaintiff,                                      I-18-cv-03969-GHW
        -against-

LIVEWIRE ERGOGENICS, INC.                                               NOTICE OF MOTION FOR
                                                                        LEAVE TO WITHDRAW
                                                                        AS ATTORNEY FOR
          Defendant                                                     THIRD-PARTY DEFENDANT
———————————————————————————

LIVEWIRE ERGOGENICS, INC.,

                        Counterclaim Plaintiff/
                        Third-party Plaintiff,

        -against-

AMERICAN E. GROUP LLC,

                        Counterclaim Defendant,

ELANA HIRSCH A/K/A ELANA MICHELLE HIRSCH
A/K/A ELANA BARKATS, JSBARKATS PLLC and
SUNNY JOSEPH BARKATA A/K/A
SANNY JOSEPH BARKATS

                        Third-Party Defendants.

_______________________________________________________


        PLEASE TAKE NOTICE that, upon the accompanying Declaration of Dwayne L. Bentley,

dated July 26, 2019, DL BENTLEY LAW GROUP PLLC (“DLBLGP”), will move this Court before

the Honorable Gregory H. Woods, at the United States District Courthouse, located at 500 Pearl Street,

Courtroom 12C, New York, New York, and a date and time set by the Court, for an Order, pursuant to

Rule 1.4 of the Local Rules of the Southern and Eastern Districts of New York, granting DLBGLP leave

to withdraw as counsel for Third-Party Defendant, Elana Hirsch a/k/a Elana Michelle Hirsch a/k/a Elana

Barkats (“Elana”), as she has another attorney, Ira Thomas, Esq. of Cherny & Podolsky, LLC now

representing her personally, and her corporation American E. Group LLC, and for such other and further

                                                   1
         Case 1:18-cv-03969-GHW Document 147 Filed 07/26/19 Page 2 of 2



relief as the Court deems just, equitable and proper.



Dated: Brooklyn, New York,
July 26, 2019

                                                  ___/s/ Dwayne L. Bentley____________

                                                  Dwayne L. Bentley, Esq.
                                                  DL BENTLEY LAW GROUP PLLC
                                                  195 Montague St. 14th Floor
                                                  Brooklyn, NY 11201
                                                  Tel No: 917-445-5788
                                                  Email: dlbentleyesq@gmail.com

                                                  Attorneys for Third-Party Defendants, Elana Hirsch
                                                  a/k/a Elana Michelle Hirsch a/k/a Elana Barkats




                                                        2
